DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.

The instant claims are directed to a compound of formula (1) and organic electronic devices comprising the compound of formula (1) as shown below. A search of the prior art did not identify these compounds or devices. 


    PNG
    media_image1.png
    288
    412
    media_image1.png
    Greyscale


The closest prior art corresponds to Neshizeki  et al (JP 2011187783) (Neshizeki). 




    PNG
    media_image2.png
    344
    363
    media_image2.png
    Greyscale

Including wherein E1a is N, E1b is S, E1c is N and each of E1d to E1h is C or CH (Neshizeki [0029]-[0030]) and M is Pt or Ir, etc. However, Neshizeki does not exemplify a compound including such a phenanthrothiadiazole ligand. Furthermore Neshizeki does not teach the oxidation of a sulfur atom in this ring system to a dioxide as instantly claimed. Neither Neshizeki, nor the prior art as a whole provide sufficient rationale to modify such an unexemplified compound of Neshizeki to arrive at the instantly claimed compounds and devices including such a compound. For example, Nishide et al (US 20130256647) (Nishide) teaches the use of compounds including the group phenanthrothiadiazole for organic electronic materials but does not teach them as ligands for metal complexes. Nishide compares phenanthrothiadiazole (compound b-1) to phenanthrothiadiazole dioxide (compound a-1) as shown below and expressly teaches the following.
Compound (a-1) and compound (b-1) have different molecular structures and extremely different properties and thus are different skeletons. The sulfur atom of compound (b-1) of the organic compound according to aspects of the present invention has a formal oxidation number of +2 and two lone pairs. One of the lone pairs is used for π conjugation. Thus, the skeleton (b-1) satisfies the Hückel rule and exhibits aromaticity. On the other hand, the sulfur atom of compound a-1, which is a comparative compound, has a formal oxidation number of +6 and no lone pair. Thus, the skeleton (a-1) does not satisfy the Hückel rule or aromaticity. As described above, the basic skeleton (b-1) of the organic compound having aromaticity according to aspects of the present invention is different from the skeleton of comparative compound (a-1) that does not have aromaticity. (Nishide [0031]).

Therefore, the ordinarily skilled artisan would, given the teachings of prior art, not expect that the substitution of a thiadiazole as taught but unexemplified by Neshizeki, would give rise to a comparable material with similar properties for use in a similar device as the compounds exemplified by Neshizeki. 



    PNG
    media_image3.png
    192
    347
    media_image3.png
    Greyscale

Linder et al (Org Lett, 12 (20) 2010 4520-3) (Linder) similarly teach the compounds shown below but 2a, 3a and 4a as shown below corresponding to phenanthrothiadiazole  , phenanthrothiadiazole  oxide and phenanthrothiadiazole  dioxide as building blocks for monomeric or polymeric charge transport materials for organic electronics (organic 

    PNG
    media_image4.png
    352
    447
    media_image4.png
    Greyscale


Therefore, the ordinarily skilled artisan would, given the teachings of prior art, not expect that the substitution of a thiadiazole as taught but unexemplified by Neshizeki, would give rise to a comparable material with similar properties for use in a similar device as the compounds exemplified by Neshizeki. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Claims 1-18 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786                                           

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786